Per Curiam: This was an action originally brought before a justice of the peace, in favor of an assignee, before maturity, upon a promissory note, for the sum of $50.55, signed by Schirtz and by Hershberger as his surety. On the trial of the cause in the court below, on appeal, evidence was given tending to show that át a public sale, had by Thomas Meighan, the payee of the note, Schirtz purchased “ hedge plants ” to the amount of $5.50; that the clerk of the sale wrote the note, and told the signers at the time they signed it, in the presence and hearing of the payee, that it was for the sum of $5.50, and 5 cents for a stamp, making in all $5.55; that in the belief of the statement of the clerk, that the note was for the sum of $5.55, and not knowing that it was for the sum of $50.55, the note was signed. There was also evidence tending to show that the signers of the note could not read English. The evidence tended to make out a case, not merely of fraud relating to the consideration of the note, but of fraud and circumvention in obtaining the making or executing of the note, which, under our statute, avoids the note in the hands of a bona fide assignee before maturity. Easter v. Minard, 26 Ill. 495. "We have carefully examined the evidence, and are unable to say that it does not sustain the verdict. And we do not perceive any substantial error in the giving or refusing of instructions. There being no other errors assigned, the judgment of the court below must be affirmed. Judgment affirmed.